Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-12 and 19-23) in the reply filed on 1/31/2022 is acknowledged. Applicant indicated that claims 1-20 correspond to elected Species 1. The traversal is on the grounds that Claim 1 is the sole independent claim in this application and none of the distinctions between the inventions identified by the Examiner are explicitly recited in the pending claims. Examiner finds Applicant’s arguments persuasive. Therefore, the restriction requirement set forth on 11/29/2021 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al. (US 2017/0313501).
Regarding claim 1, Bradford discloses a dunnage assembly (Figs. 11-12B) comprising: a first side rail (at 62); a second side rail (rail on the opposite side of the container from 62) spaced apart from the first side rail within a container (similar to that shown in Fig. 10B, with the crossbar assembly of Fig. 12A-12B); at least one cross bar (292 in Figs. 11-12B) extending between the first and second side rails; at 
Regarding claim 2, Bradford discloses at least two slider assemblies (one at each end of each cross bar) operably connected to the at least one cross bar on a first end and a second end thereof, wherein the slider assembly of the at least two slider assemblies operably connected to the first end engages the first side rail and the slider assembly of at least two slider assemblies operably connected to the second end engages the second side rail.
Regarding claim 3, Bradford discloses the at least two slider assemblies removably engage the first and second side rails via a clip body (element 306 is in the form of a clip that removably engages the rails 62).
Regarding claim 4, Bradford discloses the clip body is operable to flex over the first and second side rails (the clip body is capable of flexing over the bottom portion of the rails 62 since it is formed from a nylon material it will inherently flex to some degree when force is applied thereto).
Regarding claim 5, Bradford discloses the at least two slider assemblies are slidable along the first and second side rails.
Regarding claim 6, Bradford discloses the at least one cross bar is extendable (the cross bar 292 is extendable relative to 300).
Regarding claim 7, Bradford discloses the at least two slider assemblies further comprise: a tube arm (at 300 in Fig. 11) slidably engaged with the at least one cross bar.

Regarding claim 9, Bradford discloses the at least one cross bar is movable (i.e. capable of being moved) between a first position wherein the at least one cross bar is perpendicular relative to the first and second side rails and a second position wherein the at least one cross bar is angled relative to the first and second side rails (e.g. the second end of the cross bar can be moved laterally while the first end remains in place since the cross bar can be slid relative to the slider assemblies).
Regarding claim 10, Bradford discloses the at least one cross bar is moved between the first and second positions relative to the side rails via slideable engagement between the at least two slider assemblies and the first and second side rails.
Regarding claim 12, Bradford discloses at least one mounting plate (at 68) with at least one shoulder (at 184a) disposed through a mounting aperture (aperture in 68 that 184 is disposed within) defined therein; and wherein the at least one shoulder is operable to secure one of the first and second rails to the at least one mounting plate.
Regarding claim 16, Bradford discloses the at least two slider assemblies further comprise: a mounting shoulder (at 324) extending from an outer surface of the second section; and a slot (at 316) defined in a base of the first section operable to engage the mounting shoulder of the second section.
Regarding claim 17, Bradford discloses a plurality of cross bars extending between the first and second side rails; a plurality of slider assemblies having a first section operably connected to the plurality of cross bars on a first end and a second end, and a second section operable to engage the first side rail on the first end of the plurality of cross bars and the second side rail on the second end of the plurality of cross bars, wherein the first section of the plurality of slider assemblies is rotatable relative 
Regarding claim 18, Bradford discloses the cross bars are extendable (the cross bar 292 is extendable relative to 300).
Regarding claim 19, Bradford discloses the cross bars are movable (i.e. capable of being moved) between a first position wherein the cross bars are perpendicular relative to the first and second side rails and a second position wherein the cross bars are angled relative to the first and second side rails (e.g. the second end of the cross bar can be moved laterally while the first end remains in place since the cross bar can be slid relative to the slider assemblies).

Allowable Subject Matter
Claims 11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10279954-B2, US-9611075-B2, US-9233790-B2, US-7762422-B2, US-9725235-B2, US-9004307-B2, US-11230428-B2 and US-20060249416-A1 disclose similar dunnage assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735